Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj et al (US 2017/0064718 A1) hereinafter as Bharadwaj, in view of Yasukawa et al (US 2018/0249448 A1) hereinafter as Yasukawa.

	Regarding Claim 1, Bharadwaj discloses  a method performed by a base station in a wireless communication system (see Fig(s). 1 base station 105 in wireless communication system 125), the method comprising: 
allocating a first resource for a first service (see Fig(s). 3 one or more resource units (RUs) may include a first RU associated with the first station-specific field for a first service whereby the service may be any one of  processes, features, means, or instructions, see ¶ 19; 
allocating a second resource for a second service of based on the first resource (allocating a resource of the first station-specific field with respect to a position of the part on a position of the first RU with respect to the second RU see ¶ 19; and 
transmitting resource allocation information regarding the second resource and data of the second service (see Fig(s). 3 transmission of resource allocation 350 with data 335 of the first or second service… the AP may map a second RU allocation plan associated with a second one or more user devices to a second channel, see ¶ 77, 90… The data field 325 includes data portions 335 that have been allocated to different devices.); 
wherein the second resource includes a first part and a second part that are discontinuous in a frequency axis (see ¶ 5…the size of the common user field (see Fig(s). 5A) may be based on the bandwidth associated with the common user field and the RU size indicator. The total bandwidth for the stations may also be split into one or more portions for independent RU allocation).
Bharadwaj fails to disclose, discontinuous in a frequency axis and wherein the resource allocation information indicates the second resource using at least one start point and at least one length.  
Yasukawa discloses discontinuous in a frequency axis and wherein the resource allocation information indicates the second resource using at least one start point and at least one length (see ¶ 91…a wireless resource pool may be discontinuous on the frequency axis. Single carrier transmission (of multi-clusters) may be applied…. A start point and an end point of a repetition window may be explicitly set in a user equipment UE using broadcast information, an RRC signal, or the like from the base station eNB by designating a radio frame number, a subframe number, and a cycle. see ¶ 116, 118).

Resource allocation in discontinuous frequency axis enables an increase in multi-diversity effect and an improvement in throughput by allocating discontinuous resource blocks (RBs) or subcarriers.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Yasukawa within Bharadwaj, so as to enhance overall network performance by enabling an increase in multi-diversity effect and an improvement in throughput by allocating discontinuous resource blocks (RBs) or subcarriers.

Claims 4 and 9 recite features similar to Claim 1 and therefore rejected for same resonings, whereby Claim 4 is in Method form and Claim 9 is an System form.

Regarding Claim(s) 3, 5 and 10, Bharadwaj discloses  wherein the resource allocation information further comprises an offset for adjusting a minimum index or a maximum index of candidate resource blocks indicated by the resource allocation information (the resource allocation field includes indices that complement the indicators to signal different resource allocation patterns, different resource allocation sizes, and/or the number of users associated with a resource allocation pattern see ¶ 55).

Claim 11, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj et al (US 2017/0064718 A1) hereinafter as Bharadwaj, in view of .
Kuchibhotla discloses wherein the resource allocation information comprises a value indicating one of a plurality of combinations derived from allocable resource blocks (a downlink and uplink assignments may be transmitted over the first one or two symbols of downlink frame or may be spread out over the length of a sub-frame, which may be, for example, of 0.5 ms duration, though other values see col 1 lines 30-35) and at least one combination of the plurality of combinations comprises resource blocks, a number of which is smaller than a total number of the allocable resource blocks, and comprises a resource block having a minimum index and a resource block having a maximum index among the allocable resource blocks (a system of sub-carriers may be grouped into one or more resource blocks (RB) wherein each resource block comprises the same (common) number of sub-carriers. A resource assignment to a UE can be a resource block or a fraction thereof…see col 3 lines 30-45).
Allocation of RBs across multiple time intervals increases efficiency of data transmission.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Kuchibhotla within Bharadwaj, so as to enhance overall network performance by increasing efficiency of data transmission within a network.

Allowable Subject Matter
Claims 2, 12-13,15-16 and 18-19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose allocating a resource, remaining after excluding the first resource, for the second service in a slot corresponding to the second service, and puncturing at least a part of the first resource if a size of a resource required for the second service is greater than a size of the remaining resource.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.